DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 07/19/2021.
Claims 27 and 28 are new.
Claims 1-10, 12-14, 16-20, 22, 23, and 26 are canceled.
Claims 11, 21, and 24 are amended.
Claims 11, 15, 21, 24, 25, 27, and 28 are allowed. These claims are renumbered 1-7 on allowance.

Drawings
The Drawings filed on 10/02/2017 are acceptable for examination purposes. 

Specification
The Specification filed on 10/02/2017 is acceptable for examination purposes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific amended limitations filed on 07/19/2021, as are now included in all the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 9633706 B1 – Kim et al. – discloses a word line voltage generation system for driving word line of memory row in memory array for memory accesses to magneto-resistive memory
US 20020005844 A1 – Kosaka et al. – discloses a voltage self-boosting circuit for generating a boosted voltage for driving a word line write in a memory array for a memory write operation

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871.  The examiner can normally be reached on Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIKER A LAMARDO/Primary Examiner, Art Unit 2126